department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b01 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel cc ita subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend partnerships opinion property year year year year year date a date b issues whether the sec_6659 addition_to_tax for understatements attributable to valuation overstatements year and year or the sec_6662 accuracy-related_penalty for substantial valuation misstatements year year and year can be asserted against the individual partners of the partnerships whether the increased interest rate for substantial_understatement sec_2 attributable to tax_motivated_transactions due to a basis overstatement under sec_6621 can be applied to the individual partners’ liabilities for year and year conclusions the sec_6659 addition_to_tax for understatements attributable to valuation overstatements year and year or the sec_6662 accuracy-related_penalty for substantial valuation misstatements year year and year can be asserted against the individual partners of the partnerships the increased interest rate for substantial understatements attributable to tax motivated transactions due to a basis overstatement under sec_6621 can be applied to the individual partners’ liabilities for year and year facts on date a the tax_court issued an opinion disallowing all deductions claimed by the partnerships for taxable years year through year on date b the tax_court entered decisions based on uncontested rule_155_computations submitted by the commissioner the decisions entered in each of the partnership cases reflects a total disallowance of all items of income deduction gain loss expense credit etc reported by the partnerships for the tax periods involved that is every item reported on the forms u s partnership return of income filed by the partnerships was zeroed out thereby eliminating the flow-through of such items to the individual partners included among the disallowed deductions was a significant amount of depreciation expense claimed with respect to the partnership property in reaching these decisions the court found that the partnerships had never acquired the benefits_and_burdens_of_ownership of the property as the basis for its opinion the court found that bills of sale presented by two of the partnerships listed large numbers of property that did not exist that the partnerships' stated purchase prices did not reasonably approximate the fair_market_value of the property and that the alleged recourse promissory notes the partnerships issued were not valid recourse indebtedness as to the third partnership the court found insufficient evidence that the partnership acquired property in the year claimed based on the same findings the court also held that the partnerships were not entitled to interest deductions and certain other deductions because the partnerships did not acquire the benefits_and_burdens_of_ownership of the property involved the court rejected the service's determination of capital_gains or other farm income from the sale of the property the court further denied the partnerships' deductions for guaranteed payments to their general_partner finding insufficient evidence regarding the nature of the services performed by the partner and whether the payments represented reasonable_compensation for those services in its findings on whether the partnerships were entitled to depreciation_deductions with respect to the property the court stated in its discussion of whether the partnerships’ stated purchase_price reasonably approximated the property’s fair_market_value the court stated the commissioner did not assert that each of the partnership’s transactions was a sham the court made further observations regarding the valuation of the property in its discussion of the validity of the partnerships’ notes as support for its conclusion that the partnership notes were not valid indebtedness the court noted the court concluded its discussion of the partnerships’ entitlement to depreciation_deductions stating in summary the court held that two of the partnerships did not acquire the benefits_and_burdens_of_ownership with respect to the property they had purportedly acquired and the other partnership had failed to offer sufficient evidence substantiating its alleged acquisition of property notwithstanding its determination that the partnerships’ stated purchase_price did not reasonably approximate the fair_market_value of the property the court’s opinion contains no specific determination of the amount of property acquired by each of the separate partnerships or a determination of the property’s value and as indicated above the entered decisions reflect a total disallowance of the depreciation_deductions reported by the partnerships for the tax periods involved law and analysis procedural considerations under the tefra unified_audit and litigation procedures the tax treatment of items of partnership income loss deductions and credits are determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners sec_6221 once partnership determinations become final the service and the partners are bound by those determinations section once the partnership decisions have become final the service will make computational adjustments to reflect changes in each partner's individual tax_liabilities resulting from the partnership level adjustments sec_6231 the service may assess the computational adjustment amounts against the partners without issuing a notice_of_deficiency section a n c f energy partners v commissio89_tc_741 a partnership_item is any item required to be taken into account by subtitle a for the partnership's taxable_year to the extent it is determined by regulation that such item is more appropriately determined at the partnership level than at the partner level sec_6231 the partnership aggregate and each partner’s share of items of income gain loss deduction and credit of the partnership are expressly defined by the regulations as partnership items sec_301 a - a i in addition to those items that may be directly reported by the partnership the regulations also state that partnership items include factors that affect the determination of partnership items sec_301_6231_a_3_-1 a computational adjustment is the change in tax_liability of a partner that properly reflects the treatment of a partnership_item sec_6231 a computational adjustment also includes any interest attributable to such tax sec_301_6231_a_6_-1t b assessment of tax pursuant to a computational adjustment is specifically excluded from the deficiency procedures by section a an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 the regulations clarify that affected items include items unrelated to the items reflected on the partnership return temp sec_301_6231_a_5_-1t by definition the tax treatment of affected items depends on partnership-level determinations 87_tc_783 there are two types of affected items those that only require a computational adjustment once the partnership proceeding is complete and those which require partner level determinations to be made once the partnership level proceeding is complete see 87_tc_783 n c f energy part89_tc_741 affected items which do not require partner level determinations are not the subject of either an fpaa or a notice_of_deficiency but rather are made as computational adjustments subsequent to the partnership proceeding section a temp sec_301_6231_a_6_-1t the preclusive effect of final partnership level determinations in tefra proceedings applies to partnership-level determinations as to both partnership items and affected items smith v commissioner tcmemo_1990_510 thus computational adjustments for such affected items are automatically applied to individual partners even though affected items which require partner level determinations may subsequently be litigated in deficiency proceedings additions to tax are affected items which require factual determinations to be made at the partner level temp sec_301_6231_a_5_-1t d the regulations specifically prohibit the making of computational adjustments with respect to additions to tax temp sec_301_6231_a_6_-1t c unless the individual partner concedes an affected_item addition_to_tax the addition is subject_to the normal deficiency procedures section a a i in the case of the sec_6659 addition_to_tax for valuation overstatements it is necessary to determine the type of taxpayer and the amount of underpayment n c f energy partners t c pincite in the case of the sec_6662 accuracy-related_penalty for a substantial_valuation_misstatement similar determinations are required although a partner can petition the tax_court for a redetermination of the additions to tax the prior_partnership proceeding will be res_judicata as to the partnership adjustments and the tax_court can only make partner level determinations in the affected_item proceeding n c f energy partners t c pincite 95_tc_193 in smith v commissioner tcmemo_1990_510 the taxpayer challenged the service’s determination in an affected_item notice_of_deficiency of the addition_to_tax for valuation_overstatement the underlying basis for the addition was the overvaluation of partnership property the valuation of the partnership asset was a necessary determination for purposes of computing the investment_tax_credit at the entity level and allocating that item to the partners as a result the property value was a partnership_item under sec_301_6231_a_3_-1 because the property value was a partnership_item petitioners were bound by the determination in the fpaa from which no petition was filed thus because the partner level issues type of taxpayer and amount of underpayment were established the substantial_valuation_overstatement addition applied partnership items are limited to items required to be taken into account under any provision of subtitle a the tax_court lacks jurisdiction over sec_6621 increased interest in partnership level proceedings sec_6621 is within subtitle f not subtitle a therefore sec_6621 interest is not a 'partnership item' 97_tc_575 although the sec_6621 increased rate of interest is not itself a partnership_item a determination must be made to determine the extent to which it is impacted by partnership-level determinations for the service to be able to assert increased interest against a partner for a valuation_overstatement it is necessary to determine in a partnership proceeding the adjusted_basis used by the partnership and the actual value of the property see hendrickson v commissioner tcmemo_1992_639 the tax_court does not have jurisdiction to determine the applicability of sec_6621 increased interest in an affected_item proceeding when the statutory notice determines only additions to tax because interest is not a deficiency attributable to an affected_item 95_tc_209 issue sec_6659 provides for an addition_to_tax for any portion of an understatement attributable to a valuation_overstatement for year and year sec_6662 provides for an accuracy-related_penalty for a substantial_valuation_misstatement for year year and year both sections provide that there is a valuation_overstatement if the value of any property or the adjusted_basis of any property claimed on the return is a specified percent or more of the amount determined to be the correct amount for year and year the commissioner has discretion to waive the addition_to_tax if the taxpayer can establish he had a reasonable basis for the valuation and the claim was made in good_faith sec_6659 for tax years and after the accuracy-related_penalty is not applicable if the taxpayer can prove reasonable_cause and good_faith for year and year depending on the amount of valuation or basis overstatement the addition_to_tax varied from to of the portion of the understatement attributable to the incorrect valuation or basis claimed for year and later years the accuracy-related_penalty is of the understatement attributable to the substantial valuation_basis overstatement there are three requirements for the valuation_overstatement addition_to_tax or misstatement penalty to apply a valuation_overstatement or basis overstatement must exceed applicable percentages as provided by the internal_revenue_code the resulting deficiency must exceed dollar_figure for sec_6659 or dollar_figure for sec_6662 and the underpayment must be attributable to the valuation_overstatement basis overstatement here the only issue is whether the first prong of the test has been met the meaning of the term attributable to creates a problem in any attempt to assert the sec_6659 addition based on valuation_overstatement utilizing the court’s opinion in this case this is because the court in its opinion did not arrive at a value for the property it merely opined that the stated purchase_price of the property was many times the actual fair_market_value further the court’s statements as to the value of the property was only one factor of several it considered in determining that partnerships never acquired the benefits_and_burdens_of_ownership of the property the ninth circuit gives a definite meaning to the term attributable to in order for an understatement to be attributable to a valuation_overstatement the understatement must result from the valuation_overstatement if the underpayment results from disallowance of deductions or credits for some reason other than valuation then the addition_to_tax does not apply 893_f2d_225 9th cir aff’g tcmemo_1988_416 the facts in gainer demonstrate the rule gainer purchased a limited_partnership_interest in a foodsource shipping container the total price the tax_shelter claimed for the container was dollar_figure that price was approximately four times the fair_market_value of the container the tax_court disallowed gainer's claimed deductions and credits because his container had not been placed_in_service during the year he claimed the deductions the tax_court refused to subject gainer to the sec_6659 addition it recognized indeed the parties stipulated to the fact that the value of the container had been substantially overstated however the tax_court reasoned gainer was not entitled to his claimed deductions because his container had not been placed_in_service during the year he claimed the deductions because the court disallowed gainer’s deductions on grounds other than valuation the court reasoned the fact that the container was overvalued was not material gainer’s tax_liability after adjusting for failure to place the container in service was no different from his liability after adjusting for any overvaluation the ninth circuit in gainer cited 862_f2d_540 5th cir with approval the ninth circuit determined that the tax_court and the fifth circuit had properly applied the formula approach provided in the general explanation of the economic recovery act of which provided the following guideline for determining whether an underpayment was attributable to a valuation_overstatement t he underpayment resulting from a valuation_overstatement will be determined by comparing the taxpayer’s actual tax_liability ie the tax_liability that results from a proper valuation which takes into account any other proper adjustments with actual tax_liability as reduced by taking into account the valuation_overstatement the difference between these two amounts will be the underpayment that is attributable to the valuation_overstatement in gainer the government argued that the result of the ninth circuit’s opinion would mean that where there are multiple grounds including overvaluation for a tax underpayment no sec_6659 penalty could ever be obtained gainer f 2d pincite the ninth circuit rejected the government’s argument stating that is true only when there is some ground for disallowing the entire portion of a deduction that otherwise might be disallowed for overvaluation in other instances when multiple grounds exist some portion of any underpayment may well be attributable to the overvaluation and some portion to the other grounds id in gainer the government also argued that 866_f2d_545 2d cir vacating in part and remanding tcmemo_1988_211 should control in irom the second circuit distinguished todd and concluded that even if a court sustains a deficiency on a ground that would not be a basis for imposing sec_6621 if there is a ground for imposing the section which is inseparable from the ground upon which the deficiency is sustained the increased rate of interest would apply the tax_court has adopted the inseparable distinction in analyzing the applicability of both sec_6659 and sec_6621 92_tc_827 sec_6621 applies when a category of tax_motivated_transaction is an integral part of or inseparable from the grounds for disallowance of an item of deduction wilson v commissioner tcmemo_1989_266 sec_6659 and sec_6621 imposed because overvaluation inseparable from lack of economic_substance the ground for disallowing the deficiency jackson v commissioner tcmemo_1990_520 sec_6659 and sec_6621 imposed because valuation was integral to disallowance of deduction on lack of profit grounds in gainer the ninth circuit claimed that the irom opinion was consistent with its own opinion the ninth circuit stated that irom had distinguished todd on the basis that overvaluation was irrelevant in todd because the containers involved in that case were not placed_in_service during the relevant tax years gainer f 2d pincite the value of the property was only one factor of several the tax_court considered in this opinion in determining that partnerships never acquired the benefits_and_burdens_of_ownership of the property in 87_tc_970 the court imposed the sec_6659 addition_to_tax and sec_6621 under circumstances where the depreciation and credits claimed by the taxpayer were totally disallowed the court analyzed the transactions to determine whether the benefits_and_burdens_of_ownership passed from the purported seller to the taxpayer the court concluded that the transaction was so lacking in economic_substance that it was not a sale for federal tax purposes the court determined that because no sale occurred that the petitioners' correct adjusted_basis in the cattle was zero the court imposed the valuation_overstatement on the overstated basis prong of sec_6659 it determined that a valuation_overstatement existed because the taxpayers claimed an adjusted_basis in the cattle dollar_figure that exceeded the correct adjusted_basis zero by more than or more than the required_percentage see also 90_tc_656 the court limited the valuation overpayment to the portion of the deficiency attributable to the disallowed basis it found allowance of the depreciation deduction was dependent on the taxpayer establishing basis it determined that because the taxpayer could not determine basis the portion of the deficiency attributable to the disallowance of the depreciation deduction was subject_to the sec_6659 penalty however the court held that the other deductions interest and operating_expenses claimed by the taxpayers did not create an underpayment attributable to a valuation_overstatement zirker t c pincite in 876_f2d_616 8th cir aff’g t c memo the eighth circuit analyzed the circumstances surrounding the taxpayers’ cattle transactions to determine whether alleged purchases of cattle should be recognized for tax purposes it concluded as had the tax_court that the taxpayers had no real obligation to make payments for the cattle that the benefits_and_burdens_of_ownership had not been transferred to them and that no purchases had occurred for tax purposes under these circumstances the court upheld the imposition of the sec_6659 addition_to_tax and additional interest under sec_6621 finding that the taxpayers' correct basis in the cattle was zero because no sale had taken place the court specifically rejected the argument based upon todd that without an ownership_interest in the cattle they could not be placed_in_service and therefore the taxpayers could not be liable for the sec_6659 addition_to_tax massengill f 2d pincite both the second and sixth circuits have agreed with the eighth circuit’s analysis in massengill holding that when an underpayment stems from disallowed depreciation_deductions due to lack of economic_substance the deficiency is attributable to overstatement of value and subject_to the sec_6659 addition_to_tax and additional interest under sec_6621 see 933_f2d_143 2d cir cert_denied 502_us_1031 donahue v commissioner 959_f2d_234 6th cir aff’g tcmemo_1991_181 to sum up an understatement_of_tax must result from a valuation or basis overstatement for the sec_6659 or sec_6662 addition_to_tax to apply here the partnerships’ losses were disallowed because the court found that the partnerships had not acquired the benefits_and_burdens_of_ownership of the partnership property the court rejected the partnerships' claimed interest deductions because the purported recourse promissory notes were not valid indebtedness the court also stated that the price the partnerships claimed to have paid for the partnership property was many times the actual fair_market_value although the court did not find an actual fair_market_value as in zirker and massengill here an underpayment_of_tax resulted from basis overstatement to the extent of the depreciation_deductions claimed by the partnerships consequently the sec_6659 penalty or sec_6662 penalty should be asserted with respect to that portion of the individual partners' underpayments resulting from disallowed depreciation_deductions issue sec_6621 provides an increased interest rate for any substantial_underpayment attributable to a tax_motivated_transaction the omnibus budget reconciliation act of pub l repealed sec_6621 therefore it only applies to year and year sec_6621 defines a substantial_underpayment attributable to tax_motivated_transactions as any underpayment of taxes attributable to one or more tax_motivated_transactions if the amount of the underpayment for such year exceeds dollar_figure sec_6621 defines tax_motivated_transactions as the following i any valuation_overstatement within the meaning of sec_6659 ii any loss disallowed by reason of sec_465 and any credit disallowed under sec_46 iii any straddle as defined in sec_1092 without regard to subsections d and e of sec_1092 iv any use of an accounting_method specified in regulations prescribed by the secretary as a use which may result in a substantial distortion_of_income for any period and v any sham or fraudulent transaction sec_6621 granted the secretary authority to specify other types of transactions which could trigger the penalty see sec_301_6621-2t sec_6621 provides for interest pincite percent of the normal rate the interest on substantial underpayments attributable to tax_motivated_transactions is a strict_liability statute there are no defenses to the imposition of the increased interest rate when the requirements of the statute are met accordingly reasonable_cause and good_faith are not defenses to sec_6621 williams v commissioner tcmemo_1988_6 and cranfill v commissioner tcmemo_1988_478 only four of the five tax_motivated_transactions outlined in the statute and regulations could potentially apply to the facts presented here they are discussed below valuation_overstatement sec_6621 provides that a valuation_overstatement within the meaning of sec_6659 supplies a basis for application of the tax motivated interest penalty as discussed above in the section concerning application of sec_6659 the zirker and massengill cases determined that basis overstatement exceeding certain code required percentages will result in application of both the sec_6659 and sec_6621 additions because the court in its opinion found that the petitioners never obtained the benefits_and_burdens_of_ownership the court’s opinion is indistinguishable from the opinions in zirker and massengill consequently the court’s opinion here will support assertion of the sec_6621 addition to the portion of the individual partners’ underpayments resulting from disallowed depreciation_deductions sec_465 the service did not argue the at risk provisions of sec_465 in the partnership litigation the court did not reference sec_465 in its opinion however the court did conclude that the partnership debt purportedly assumed by the partners was not valid indebtedness because the court determined the debt was neither recourse nor valid we believe sec_465 would apply and would form the basis for assertion of additional interest pursuant to sec_6621 to the amounts of any deductions claimed by the individual partners which exceeded the amount of money they contributed to the partnerships use of accounting_method which substantially distorts income the regulations promulgated by the secretary in connection with sec_6621 prescribe accounting methods that may result in a substantial distortion_of_income one of the qualifying deductions or methods is described as follows in the case of a taxpayer who computes taxable_income using the cash_receipts_and_disbursements_method of accounting any deduction disallowed for any period because the deduction resulted in a material distortion_of_income see eg revrul_79_229 c b sec_301_6621-2t q a3 on several occasions the tax_court has determined that the simple disallowance of deductions on a basis other than the material distortion_of_income did result in a material distortion_of_income under the foregoing provision see 90_tc_558 aff'd in part vacated in part and remanded without discussion of this issue 912_f2d_44 2d cir segal v commissioner tcmemo_1992_390 aff'd 41_f3d_1144 7th cir however the more reasoned opinions appear to limit the provision to deductions that have some business_purpose or economic_effect outside the creation of tax benefits eg timing and deferral issues normally argued under sec_446 see eg lieber v commissioner tcmemo_1993_391 isenberg v commissioner tcmemo_1987_269 and schwartz v commissioner tcmemo_1987_381 we do not believe substantial distortion provides a basis for applying the penalty sham_transaction the service did not argue sham in the partnership cases the tax_court skirted the issue in its opinion but did not make a specific finding of sham with respect to the portion of the computational adjustment attributable to the disallowed interest deductions the service could argue the requisite sham existed in order to assert the tax motivated interest penalty the tax_court has stated it believes that a holding that a debt is not a bona_fide debt is indistinguishable from a holding that such a debt is a sham within the meaning of sec_6621 bailey supra the tax_court opinion provides findings which would allow the service to assert the sec_6621 penalty on the portion of the computational adjustment attributable to deductions disallowed by the court because of a basis overstatement the service could also assert the sec_6621 penalty on the portion of the computational adjustment attributable to deductions disallowed by the court because it found the partnership notes were not valid indebtedness the service would have to make a separate computation for each partner in order to assert this penalty case development hazards and other considerations please call if you have any further questions by heather c maloy clifford m harbourt senior technician reviewer branch one income_tax and accounting
